As filed with the Securities and Exchange Commission on February 2 6 , 20 1 0 File No. 2-86337 File No. 811-03835 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 2 8 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 2 8 x Value Line Centurion Fund, Inc. (Exact Name of Registrant as Specified i n Charter) 220 East 42nd Street
